DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1, 3-4, and 6-9 are examined in this office action as claims 2, 5, and 10-11 were cancelled and claims 1, 3-4, and 6-9 were amended in the reply dated 3/21/22.

Specification
The amendment filed March 21, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. The added material which is not supported by the original disclosure is as follows: on page 3, third from last paragraph and page 11, first paragraph applicant has deleted pier and added upsetting. There is not support in the specification as filed for this amendment. Upsetting is not mentioned in the application as originally filed and therefore does not have support in the original disclosure.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 3-4, and 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a tantalum-niobium intermediate alloy” in step (1) of the claimed method. It is not clear what makes an alloy an “intermediate” alloy. While this is mentioned several times in the specification, including in the last paragraph of page 2, these passages do not make clear what differentiates an intermediate alloy from an alloy. Claims 3-4 and 6-9 are also rejected as they depend from claim 1 and do not solve the above issue.

	Claim 1 recites the limitation "air-cooling same" in step (4).  There is insufficient antecedent basis for this limitation in the claim. There is no previous recitation of same and it is not clear what is being air-cooled. Claims 3-4 and 6-9 are also rejected as they depend from claim 1 and do not solve the above issue.
	
	Claim 1 recites the limitation “a test sample” in step (3) and “the test sample” in step (4). As claim 1 is a preparation method for a β Si-containing titanium alloy, it is not clear how water-quenching and heating a test sample results in producing a β Si-containing titanium alloy. A test sample means that some portion of the whole is being taken, but it is not clear how applying processes to this portion of the whole results in the whole being produced into an alloy. Claims 3-4 and 6-9 are also rejected as they depend from claim 1 and do not solve the above issue.
	
	Claim 6 recites the limitation “with appearing a slip band” in lines 4-5. It is not clear from this recitation what a “appearing a slip band” is, how it is detected, i.e. appears, and how this limitation is met. Claims 7 is also rejected as it depends from claim 6 and does not solve the above issue.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over CN 103509959 A (with provided English translation) of Li in view of CN 101003873 A (with provided English translation) of Ning, CN 103320734 B (with provided English translation) of Cao,  Henriques, Vinicius AR, Hugo RZ Sandim, and Cosme Roberto Moreira Silva. "Use of titanium powders obtained by sponge screening and for the HDH process in titanium alloy production for powder metallurgy (P/M)." Materials science forum. Vol. 416. Transtec Publications; 1999, 2003 hereinafter Henriques and “The influence of trace boron addition on grain growth kinetics of the beta phase in the beta titanium alloy Ti–15Mo–2.6Nb–3Al–0.2Si” of Cherukuri with evidentiary reference to  Deformation and Recrystallization of Titanium and Its Alloys, Heat Treating of Nonferrous Alloys, Vol 4E, ASM Handbook, Edited By George E. Totten, ASM International, 2016, p 535–545, hereinafter Totten.
As to claim 1, Li discloses preparing a low modulus of elasticity of biomedical titanium, tantalum, niobium, zirconium, silicon alloy (Li, pg. 1 of translation, line 13-14). Li discloses a titanium composition in comparison to the claimed composition in Table 1 below.
Table 1
Element
Claim 1 Limitation
Li (pg. 2 lines 29-30)
Li example that meets disclosed ranges
Ti
60-70 at %
balance
48 mass % (69.01 at %)
Nb
10-20 at %
10-15 mass %
15 mass % (11.11 at %)
Zr
5-15 at %
5-10 mass %
10 mass % (7.54 at %)
Ta
1-10 at %
15-30 mass %
26 mass % (9.89 at %)
Si
1-5 at %
≤ 1 mass %
1 mass % (2.45 at %)


	As Li teaches that the above compositional range produces an alloy with low elastic modulus, lower production costs, and biocompatibility (Li, pg. 3 of translation, lines 25-27) it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select within those ranges to achieve those properties. Thus, Li discloses ranges that allow for an example with amounts of titanium, niobium, zirconium, tantalum, and silicon that lie within the claimed range. As the example lies within the claimed range, thus demonstrating that Li discloses overlapping ranges, a person of ordinary skill would expect the alloy in the example to exhibit the same or similar properties such as low elastic modulus and biocompatibility as the claimed composition.
	The MPEP states that “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.”, see MPEP § 2144.05(I). Thus, there is a prima facie case that the currently claimed ranges would be obvious in light of the disclosed ranges in Li.
	Li discloses using silicon with a purity of not less than 99.5% as a raw material (Li, pg. 2 of translation, line 24-25). While it is not clear what is meant by “intermediate alloy”, see 112(b) rejection above, for the purposes of applying prior art Li’s disclosure of using raw materials of tantalum and niobium with a purity of not less than 99.5% (Li, pg. 2 of translation, line 24-25) will be interpreted as meeting the claim limitations as Li is disclosing using a combination of tantalum and niobium which meets the definition of an alloy.
	Li does not explicitly disclose where sponge titanium and sponge zirconium are used as raw materials.
	Ning relates to a low-elastic modulus β-type Ti-Nb-Zr alloy (Ning, pg. 1 of translation, line 13). Ning teaches that the Ti-Nb-Zr alloy is: 30-37% of niobium, 0-20% of zirconium, and the
balance is titanium and a small amount of impurities (Ning, claim 1). Ning teaches adding Zr in the form of sponge zirconium and titanium in the form of sponge titanium (Ning, pg. 3 of translation, lines 22-23). 
	Henriques relates to the use of titanium powders obtained by sponge screening in titanium alloy production (Henriques, title). Henriques teaches that powders produced by sponge screening has as a main advantage reduced cost (Henriques, 3rd and 4th paragraph in INTRODUCTION).
	As Li and Ning relate to similar β-type titanium alloys it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute sponge zirconium and sponge titanium as raw materials as taught by Ning into the method disclosed by Li, thereby reducing the cost of the raw materials (Henriques, 3rd and 4th paragraph in INTRODUCTION). This also constitutes simple substitution of one known element for another to obtain predictable results as Li only differs by the type of titanium and zirconium used as raw material, Ning is a similar titanium alloy and shows that sponge titanium and zirconium are known raw materials in the art, and given the similarity of the alloys, the results of the substitution of raw materials would have been predictable to a person of ordinary skill, see MPEP § 2143(I)(B).
	Li discloses a first melting to a molten state, furnace cooling then reheating to a second smelting molten state, followed by furnace cooling and reheating to a third smelting molten state (Li, pg. 3 of translation, lines 2-5), meeting the claim limitations of “smelting”. 
	Further, Li discloses that after the third smelting molten state, the material is cast into tantalum and niobium titanium zirconium silicon alloy ingot (Li, pg. 3 of translation, line 5; thereby meeting the limitation of casting into an ingot). 
	Li discloses that the ingot is heated to 800 – 900 °C and rolled several times in the hot rolling mill to a thickness of 0.5 – 5 mm (Li, pg. 3 of translation, lines 12-14; meeting the limitation of plastically deforming the ingot at a deformation temperature of 800 – 900 °C). Li discloses that after heat treatment at 700-850 °C, quenching the sheet-like titanium in ice water (Li, pg. 3 of translation, lines 16-19; meeting the limitation of water quenching to room temperature). 
	However, Li does not explicitly disclose where the deformation rate is 60-80%.
	Cao relates to the production method of medical fine-grained titanium (Cao, pg. 1 of translation, lines 12-13). Cao teaches using multi-directional deformation not less than 2 times where the pass deformation amount is not less than 20% and the total deformation is not less than 50% (Cao, pg. 3 of translation, lines 1-5). Cao teaches that this process is suitable for the production and processing of medical grade titanium and titanium alloy bars (Cao, pg. 4 of translation, lines 1-3). Cao teaches that this process results in the titanium alloy having a stable microstructure and mechanical properties (Cao, pg. 4 of translation, lines 5-6). 
	Since Li discloses deforming the ingot and gives a finished thickness, a person of ordinary skill would naturally look to the art to determine the appropriate amount of deformation to apply to the ingot. As Li and Cao both relate to methods of making a medical (or biomedical) titanium alloy, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a deformation rate of not less than 50% as taught by Cao into the method of making a titanium alloy disclosed by Li, thereby resulting in the titanium alloy having a stable microstructure and mechanical properties (Cao, pg. 4 of translation, lines 5-6).
	As Cao, discloses an overlapping range for deformation rate, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select within the claimed range to achieve a titanium alloy having a stable microstructure and mechanical properties (Cao, pg. 4 of translation, lines 5-6). The MPEP states that “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.”, see MPEP § 2144.05(I). 
Li discloses the use of hot rolling mill on the tantalum and niobium titanium zirconium silicon alloy ingot (Li, translation pg. 3, lines 12-14), thereby meeting the claim limitation of where the plastic deformation adopts any one of hot rolling, hot forging, hot extrusion and hot pier methods.
Li does not explicitly disclose heating to a recrystallization temperature, maintaining the temperature for 1-4 hrs and annealing followed by air cooling.
Cao teaches that the finished bar is annealed and titanium alloys are annealed at 700-850 °C for 1-2 hrs (Cao, pg. 3 of translation, lines 16-17; thus meeting the limitation of an annealing treatment for 1-4 hours). Cao teaches air cooling after annealing (Cao, pg. 6 of translation, line 5; thus meeting the limitation of air cooling). While Cao does not explicitly disclose air cooling to room temperature, as this is the last step of the process, the finished product would have to be at room temperature to be used. Thus it would be obvious in view of Cao to air cool to room temperature. Cao teaches that this process results in the titanium alloy having a stable microstructure and mechanical properties (Cao, pg. 4 of translation, lines 5-6).
Totten teaches that thermal treatment given to cold-worked metal to return it to its strain-free state is referred to as annealing (Totten, pg. 542, left column, first full paragraph). Totten teaches that the three stages of annealing are recovery, recrystallization, and grain growth (Totten, pg. 542, left column, first full paragraph, emphasis added). Totten teaches that the rate at which the recrystallization process occurs depends on several factors including temperature, amount of cold work, grain size prior to cold work, and purity of the metal (Totten, pg. 543, middle column, first full paragraph). Totten teaches that the common temperature for stress-relief annealing treatments for β titanium alloys is 675-815 °C (Totten, pg. 543, Table 7).Thus Totten teaches that the annealing treatment disclosed in Cao is at a recrystallization temperature for β titanium alloys. 
As Li and Cao both relate to methods of making a medical (or biomedical) titanium alloy, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate an annealing treatment at 700-850 °C for 1-2 hrs followed by air cooling as taught by Cao into the method of making a titanium alloy disclosed by Li, because Cao discloses that this process produces a titanium alloy having a stable microstructure and mechanical properties (Cao, pg. 4 of translation, lines 5-6). As the temperature disclosed for annealing in Cao is at the common temperatures for stress relieving annealing treatments and these temperatures cause recrystallization as taught in Totten, it would be expected that recrystallization occurs in this process.
	Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to extend the air cooling to room temperature thereby allowing the alloy to be usable. 
	However, neither Li nor Cao teach heating to a recrystallization temperature of 900 °C.
	Cherukuri relates to the study of the microstructure of β titanium alloys (Cherukuri, abstract). Cherukuri teaches annealing at temperatures from 810-960 °C (Cherukuri, pg 496, right column first paragraph). Cherukuri teaches that higher annealing temperatures increases the kinetics for the rate of recrystallization (Cherukuri, pg 497, Fig. 2). 
	As Li, Cao and Cherukuri all relate to β titanium alloys, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute an annealing temperature of 810-960 °C as taught by Cherukuri into the annealing method disclosed by Li and Cao thereby increases the kinetics for the rate of recrystallization (Cherukuri, pg 497, Fig. 2). 
As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art disclosure since the prior art teaches the improvement of the rate of recrystalization throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) . See MPEP § 2144.05 I.

	As to claim 3, Li does not explicitly disclose smelting in a vacuum consumable arc melting furnace. 
	Ning teaches that after the electrodes were mixed and pressed, they were smelted into an ingot twice in a vacuum consumable electric arc furnace (Ning, pg. 6 of translation, lines 4-5).
	As Li and Ning relate to similar β-type titanium alloys it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a vacuum consumable electric arc furnace as taught by Ning into the method disclosed by Li, engaging in simple substitution of one known element for another to obtain predictable results as using a different furnace would be expected to produce the same results as Ning and Li disclose similar titanium alloys, see MPEP § 2143(I)(B).

	As to claims 4, and 6-9 Li does not explicitly disclose the claimed microstructures. 
	However, Li discloses the composition as shown in Table 1 above and Li in combination with Ning, Cao, and Henriques discloses a substantially identical process of making the titanium alloy as shown in the rejection of claim 1 above. As Li discloses the same composition and the combination of references discloses a substantially identical process of making the titanium alloy, the obtained titanium alloy would be expected to exhibit the same properties.  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977), see MPEP § 2112.01(I).









Response to Arguments
	With respect the objection to the drawings, applicant’s amendments to the specification has cured the issues and the objection is withdrawn.

	With respect to the specification objections, applicant’s amendments have cured the previous issues, however applicant should note the new matter issue raised above.

	With respect to the objections to claims 6-7, applicant’s amendments have cured the issues and the objections are withdrawn. 

	With respect to the rejections of claims 10-11 under 35 USC § 101, applicant’s deletion of claims 10-11 render the rejections moot and therefore they are withdrawn.

	With respect to the 112(a) rejection, applicant’s inclusion of hot rolling, hot forging, and hot extrusion has cured the enablement issue and therefore the rejection is withdrawn.
	
With respect to the 112(b) rejections, it is agreed that applicant’s amendments overcome the majority of the rejections, however applicant argues that one of skill in the art would be familiar with the term “tantalum-niobium intermediate alloy” as this alloy allows for the simultaneous melting of tantalum and niobium in the present invention (Applicant’s remarks, pg 7 last paragraph through pg 8 first paragraph). However, applicant’s arguments do not address that the term “intermediate” adds to this recitation and how that modifies the alloy. As such the rejection is maintained.
	
With respect to the rejection over 103, applicant argues that the recrystallization that occurs in Cao occurs during the plastic deformation not after the plastic deformation as claimed (Applicant’s remarks, pg 8, last paragraph). 
	However, as noted in the rejection above, Cao discloses annealing the finished bar and Totten shows that this annealing treatment is a recrystallization treatment. Therefore, the method taught by Cao meets the claim limitations.

Applicant’s arguments with respect to the recrystallization temperature in claim 1 (Applicant’s remarks, pg 9, first through third paragraph) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	
Applicant also argues that amended claim 8 provides a β Si-containing titanium alloy with an irregularly shaped S2 phase with a size of 5 to 20 μm and none of the cited documents disclose or suggest this microstructure (Applicant’s remarks, pg 9, last full paragraph). 
	However, as Li discloses the composition of claim 1 and in combination with Ning, Cao, Henriques, and Cherukuri discloses a substantially identical process of making the titanium alloy as shown in the rejection of claim 1, the claimed microstructure would result from applying the substantially identical process to the same starting material. Therefore the 103 rejection is maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua S Carpenter whose telephone number is (571)272-2724. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA S CARPENTER/Examiner, Art Unit 1733


/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733